Citation Nr: 1813115	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-59 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than April 18, 2012 for the grant of service connection for adjustment disorder with depressed mood.   

2.  Entitlement to an effective date earlier than April 18, 2012 for the grant of service connection for residuals of a transient ischemic attack (TIA).  

3.  Entitlement to an initial rating greater than 50 percent for adjustment disorder with depressed mood.   

4.  Entitlement to an initial compensable rating for residuals of TIA.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from December 1960 to December 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In the decision, the RO granted service connection for chronic adjustment disorder and residuals of TIA, and assigned the 50 and 0 percent ratings noted above effective April 18, 2012.  The Veteran appealed the assigned ratings and effective dates to the Board.  

In the February 2017 rating decision, the RO also addressed an increased rating claim for service-connected diabetes mellitus type 2 (diabetes).  The Veteran appealed that issue, in addition to an issue regarding the effective date assigned for an increased rating for diabetes.  These issues pertaining to diabetes will not be addressed here because the Board decided the issues in a January 2018 decision.  

The issue regarding a compensable rating for residuals of TIA is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On April 18, 2012, VA received the Veteran's claim to reopen service connection for an acquired psychiatric disability.  

2.  On February 2, 2010, VA received the Veteran's original service connection claim for residuals of TIA.  

3.  Since April 18, 2012, chronic adjustment disorder with depression has caused occupational and social impairment with deficiencies in most areas of the Veteran's life.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 18, 2012, for the award of service connection for chronic adjustment disorder with depression, have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for an effective date of February 2, 2010, for the award of service connection for residuals of TIA, have been met.  38 U.S.C. § 5110 (2012); 
38 C.F.R. § 3.400 (2017).

3.  Since April 18, 2012, the criteria for a 70 percent rating for chronic adjustment disorder with depression have been met.  38 U.S.C. §§ 1155, 5107 (2012); 
38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9440 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the" claimant.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and private and VA treatment records, have been obtained.  Moreover, the Veteran underwent VA examination during the appeal period, the reports of which are adequate to address the claims decided below.       

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Earlier Effective Dates for Service Connection 

The Veteran claims entitlement to an effective date earlier than April 18, 2012 for the awards of service connection for chronic adjustment disorder with depression and for residuals of TIA.      
    
The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017). 

Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits.  The new rules require that claims be made on a specific claim form prescribed by VA, and available online or at a local RO.  Given that this appeal involves a claim dated prior to the effective date of this newest rule, the pre-amendment rules apply.  Prior to March 2015, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Mere presence of evidence in the record of the existence of a disability did not establish an intent to seek service connection.  To establish a claim, the Veteran had to assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (while the Board must interpret a veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the veteran).  Indeed, VA's duty to adjudicate all claims reasonably raised does not require VA to anticipate a claim for a particular benefit where no intention to raise it was expressed.  See Brannon, supra.

      Psychiatric Disability 

Private medical evidence dated in March 2006 indicates that the Veteran was prescribed psychiatric medication for disability related to marital issues.  In November 2006, the Veteran filed an original claim of service connection for depression.  In an unappealed April 2007 rating decision, the AOJ denied the claim.  That decision became final.  38 C.F.R. § 20.302.  On April 18, 2012, the Veteran filed a claim to reopen service connection for acquired psychiatric disability.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  The RO initially denied the claim to reopen in a September 2013 rating decision, which the Veteran appealed to the Board in September 2015.  During the pendency of the appeal, in the February 2017 rating decision on appeal, the AOJ granted service connection for chronic adjustment disorder with depression.  The AOJ assigned an initial 50 percent disability rating effective April 18, 2012, the date of claim to reopen service connection.  The Veteran has appealed the assigned rating (addressed below) and the assigned effective date for the award of service connection.  

The Board finds an earlier effective date for service connection unwarranted for chronic adjustment disorder with depression.  The Veteran filed an original claim to service connection in November 2006.  Further, the evidence documents that the Veteran likely had psychiatric disability prior to his claim to reopen service connection in April 2012.  Nevertheless, the law is clear that, in determining an effective date for the award of service connection in this matter, neither the date of onset of disability nor the date of original claim, is controlling.  Rather, the date of claim to reopen service connection is.  That is the "later" date.  38 C.F.R. § 3.400.  April 18, 2012 is the date on which VA received the Veteran's claim to reopen service connection for psychiatric disability.  Between that date and the final April 2007 rating decision before it, the Veteran did not communicate, either expressly or impliedly, an interest in seeking service connection for psychiatric disability.  See Brannon, supra.     

Thus, irrespective of when psychiatric disability began or when the Veteran claimed entitlement, the appropriate effective date here is the date of the claim to reopen service connection following the final April 2007 rating decision.  That date is April 18, 2012.  38 C.F.R. § 3.400.  As such, an earlier effective date for service connection for chronic adjustment disorder with depression is unwarranted.  

	TIA
   
By contrast, an earlier effective date for service connection for residuals of TIA is warranted.  

Private and VA medical evidence indicates that the Veteran experienced TIA in September 2009 (see e.g., March 2010 VA compensation examination report).  On February 2, 2010, the Veteran claimed service connection for residuals of the TIA.  The RO initially denied the claim in a September 2013 rating decision, which the Veteran appealed to the Board in September 2015.  During the pendency of the appeal, in the February 2017 rating decision on appeal, the RO granted service connection for residuals of TIA.  The RO assigned an initial 0 percent disability rating effective April 18, 2012.  The Veteran has appealed the assigned rating (addressed in the remand section below) and the assigned effective date for the award of service connection.  

February 2, 2010 is the date on which VA received the Veteran's original service connection claim for residuals of TIA.  The effective date for service connection should be that date.  An earlier date would be unwarranted, however, even though evidence indicates a TIA in September 2009.  Onset of disability may have occurred prior to the claim.  However, the law is clear that, in determining an effective date for the award of service connection, the date of onset of disability (i.e., "the date entitlement arose") is not necessarily controlling.  Rather, the "later" of the date of claim, or the date entitlement arose, is.  In this matter, the date of claim is the "later" date.  38 C.F.R. § 3.400.  So, irrespective of when the Veteran's TIA disorder began, the appropriate effective date here is the date of the claim to service connection.  That date is February 2, 2010.  38 C.F.R. § 3.400.  

III.  Higher Initial Rating for Chronic Adjustment Disorder with Depression

As detailed earlier, the Veteran filed an original claim of service connection for depression in November 2006.  The RO eventually granted service connection for chronic adjustment disorder with depression in the February 2017 rating decision on appeal, assigning an initial 50 percent disability rating effective the date of claim to reopen service connection on April 18, 2012.  In the decision below, the Board will consider whether a higher disability rating has been warranted at any time from that date.     

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

	Rating Criteria 

The Veteran's psychiatric disability has been rated under Diagnostic Code (DC) 9440 of 38 C.F.R. § 4.130.  This DC authorizes compensable ratings of 10, 30, 50, 70, and 100 percent.  As the disorder has been rated as at least 50 percent disabling during the appeal period, the Board's inquiry will focus on whether a 70 or 100 percent rating has been warranted during that time period.  38 U.S.C. § 5110; 
38 C.F.R. § 3.400.

Diagnostic Code 9440 and other DCs addressing psychiatric disabilities are addressed under the General Rating Formula for Mental Disorders.  See 38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  

A 70 percent disability rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The amendment applies to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014.  As the AOJ certified the Veteran's claim to the Board later, the provisions of the new rule apply.  

	Evidence and Analysis

The evidence dated since April 2012 consists of VA treatment records, the Veteran's lay assertions, VA compensation examination reports dated in September 2013 and January 2017, and a private examination report dated in June 2017.  This evidence is in a state of relative equipoise regarding whether service-connected psychiatric disability has caused deficiencies in most areas of the Veteran's life since April 2012.  As such, a 70 percent rating has been warranted throughout the appeal period.  See Gilbert and Alemany, both supra.  

On the one hand, the VA medical evidence indicates milder symptomatology throughout the appeal period.  The September 2013 examiner stated that the Veteran merely had an adjustment disorder due to his, and his wife's, medical problems, and that he only experienced "mild or transient symptoms."  The January 2017 examiner noted the Veteran's complaints of being "depressed all the time," of feeling tense and restless," and that he has "occasional mood swings, irritability, and angry outbursts."  The examiner noted complaints of "sadness, fatigue, insomnia, loss of interest in usual activities, decreased motivation and drive, social isolation and withdrawal, feelings of hopelessness and helplessness."  The examiner noted symptoms of depression, anxiety, chronic sleep impairment, flat affect, and "disturbances of motivation and mood, and impaired impulse control, such as unprovoked irritability with periods of violence."  Nevertheless, the examiner noted the Veteran as adequately groomed, prompt, alert, oriented, focused, cooperative, not distractible, with good eye contact, normal speech, intact memory, organized thought process, relevant associations, unremarkable thought content, good insight and judgment, and without suicidal or homicidal ideations, acute psychotic symptoms including auditory hallucinations, visual hallucinations and paranoia.  The examiner noted the Veteran's depression as mild, found "occupational and social impairment with occasional decrease in work efficiency," and attributed the problems to the multiple service-connected medical problems.  Lastly, VA treatment records have indicated milder symptoms.  A treatment record dated as recent as December 2017 notes the Veteran as congruent, alert, aware, logical, coherent, sequential, and engaged, with fair insight and judgment, and without homicidal or suicidal ideations, or audio, or visual hallucinations.  

On the other hand, the private examiner indicated in her June 2017 VA report that the Veteran's symptoms caused "deficiencies" in most areas of his life.  In the report, the examiner found the Veteran oriented, attentive, focused, and goal directed, with normal speech and appropriate thought content.  But the examiner found the disorder "emotionally debilitating" and indicated that the severity of his symptoms dated from April 2012.  She noted symptoms of depression, anxiety, suspiciousness, "near continuous" panic or depression, chronic sleep impairment, memory loss, flattened affect, disturbance of motivation and mood, difficulty in establishing effective work and social relationships, difficulty adjusting to stressful situations, suicidal ideation, and neglect of hygiene and appearance.  These findings indicate more severe symptoms approximating the criteria for a higher initial rating.  Further, in light of the Veteran's complaints noted in the January 2017 VA report, the private examiner's findings have increased probative value.  The Veteran's complaints to the January 2017 examiner were inconsistent the examination findings, but are consistent with the June 2017 private examiner's findings.  The Board also notes that this examiner indicated an examination and interview of the Veteran, a review of the claims file and, in her report, supported her findings with citations to medical evidence of record dated throughout the appeal period.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).

Based on the foregoing evidence, the Board finds that the evidence is in equipoise regarding whether an initial 70 percent rating should apply during the appeal period.  The VA evidence tends to indicate milder symptoms but, as indicated, certain VA findings tend to support the December 2017 private examiner's findings of severe disability.  The Board cannot find, therefore, that the preponderance of the evidence demonstrates that a higher rating is not warranted here.  38 U.S.C. § 5107(b); 38 C.F.R. §  3.102.  

A 100 percent rating has not been warranted.  The evidence does not support a finding that the Veteran's psychiatric problems have caused total occupational and social impairment.  The preponderance of the evidence has indicated that the Veteran's thought process and communication has been largely unimpaired.  The evidence indicates that the Veteran has been fully oriented, in control, and coherent throughout the appeal period.  The evidence has shown anger and irritability, but not to such an extent that the Veteran has been in persistent danger of hurting himself or others.  The evidence shows that he has been able to perform activities of daily living to include personal hygiene requirements.  The evidence has generally shown that he has had impaired but intact memory, intact judgment, and the capacity for insight.  In short, despite the Veteran's symptoms, he has not exhibited the type of emotional and cognitive impairment reserved for a total rating.  See 38 C.F.R. § 4.130, DC 9440.

In sum, a preponderance of the evidence is not against the assignment of a 70 percent disability rating throughout the appeal period - i.e., from April 18, 2012.  However, the preponderance of the evidence is against the assignment of a 100 percent rating at any time during the appeal period.  See Alemany and Gilbert, both supra.  


ORDER

Entitlement to an effective date earlier than April 18, 2012, for the award of service connection for chronic adjustment disorder with depression, is denied.    

Entitlement to an earlier effective date of February 2, 2010, for the award of service connection for residuals of TIA, is granted.  

From April 18, 2012, entitlement to a 70 percent initial rating is granted for chronic adjustment disorder with depression, subject to laws and regulations governing the payment of monetary awards.  


REMAND

In July 2013 and January 2017, the Veteran underwent VA examination into the claim of service connection for residuals of TIA.  A remand is warranted for a VA compensation examination into the nature and severity of this disability.   

Under DC 8046, VA rates cerebral arteriosclerosis and residuals such as TIAs.  38 C.F.R. § 4.124a.  Under this provision, purely neurological disabilities, such as hemiplegia, cranial nerve paralysis, etc., due to cerebral arteriosclerosis will be rated under the DCs dealing with such specific disabilities, with citation of a hyphenated diagnostic code (e.g., 8046-8207). 

Purely subjective complaints such as headaches, dizziness, tinnitus, insomnia, and irritability, recognized as symptomatic of a properly diagnosed cerebral arteriosclerosis, will be rated 10 percent and no more under Diagnostic Code 9305.  This 10 percent rating will not be combined with any other rating for a disability due to cerebral or generalized arteriosclerosis.  Ratings in excess of 10 percent for cerebral arteriosclerosis under diagnostic code 9305 are not assignable in the absence of a diagnosis of multi-infarct dementia with cerebral arteriosclerosis.  

The ratings under Diagnostic Code 8046 apply only when the diagnosis of cerebral arteriosclerosis is substantiated by the entire clinical picture and not solely on findings of retinal arteriosclerosis.  38 C.F.R. § 4.124a , Diagnostic Code 8046.

An examination should be conducted into the nature and severity of any current residuals of service-connected TIAs.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any outstanding VA treatment records, the most recent of which are dated in January 2018.  All records/responses received must be associated with the claims file. 

2.  Schedule the Veteran for an examination to determine the nature and severity of any residuals of TIA(s).  The examiner should review the claims file, and then respond to the following questions. 

(a)  Which purely neurological disabilities related to the TIA(s) has the Veteran had?    

(b)  Which purely subjective complaints related to the TIA(s) has the Veteran had?  

In answering (a) and (b), please discuss the evidence of record noting neurological problems and noting complaints of symptoms such as dizziness (see e.g., April 2017 VA examination report addressing heart disability), insomnia (see e.g., July 2013 VA report), irritability (see e.g., January 2017 VA report), or outbursts and possible dementia (see e.g., private treatment records included in claims file in June 2010).  Please discuss whether any such disorders and/or complaints are symptomatic of service-connected TIA(s) and, if so, their degree of severity.  

(c)  Please explain in detail any opinion provided.  

3.  After the completion of any action deemed appropriate in addition to that requested above, the claim should be readjudicated.  All evidence received since the January 2018 Supplemental Statement of the Case (SSOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


